 I
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-cr-6-RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        V.                                       UNOPPOSED MOTION
12                                                               TO CONTINUE TRIAL
       AARON LAWS,                                               DATE
13
                             Defendant.
14
15          This matter comes before the Court on defendant Aaron Laws' "Unopposed Motion to
16 Continue Trial Date." Dkt. #70. Having considered the facts set forth in the motion, and
17 defendant's knowing and voluntary waiver, the Court finds as follows:
18          I.     The Court adopts the facts set forth in the unopposed motion; specifically, that
19
     defense counsel needs additional time to review the discovery already provided by the
20
     government and the new discovery that is expected. The Court accordingly finds that a failure to
21
     grant a continuance would deny counsel, and any potential future counsel, the reasonable time
22
     necessary for effective preparation, tal<lng into account the exercise of due diligence, within the
23
24 meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25       2.     The Court finds that a failure to grant a continuance would likely result in a
26 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27          3.     The Court finds that the additional time requested between October 7, 2019, and
28 the proposed trial date of February 24, 2020 is a reasonable period of delay, as defense counsel

     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE TRIAL - 1
